  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 1 of 9 PageID #: 14




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                         )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:20-cv-01829-RWS
                                                    )
CORIZON, et al.,                                    )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to commence this civil action without prepayment of the required filing fee. (Docket No.

2). Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial

partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed

below, the Court will dismiss plaintiff’s complaint without prejudice.

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 2 of 9 PageID #: 15




payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        In this case, plaintiff has not submitted a copy of his certified inmate account statement as

required by 28 U.S.C. § 1915(a)(2). Nevertheless, having reviewed the information provided by

plaintiff, the Court will direct him to pay an initial partial filing fee of $1.00. See Henderson v.

Norris, 129 F.3d 481, 484 (8th Cir. 1997) (explaining that when a prisoner is unable to provide the

Court with a certified copy of his prison account statement, the Court should assess an amount

“that is reasonable, based on whatever information the court has about the prisoner’s finances”).

If plaintiff is unable to pay the initial partial filing fee, he must submit a copy of his prison account

statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73




                                                   2
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 3 of 9 PageID #: 16




(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri. At the time this case was filed, however, plaintiff was an

inmate at the Eastern Reception, Diagnostic and Correctional Center (ERDCC) in Bonne Terre,

Missouri. Since September 9, 2020, he has filed over 130 cases in the United States District Court

for the Eastern District of Missouri.

       Plaintiff brings the instant action pursuant to 42 U.S.C. § 1983, naming Corizon and the

Missouri Department of Corrections as defendants. (Docket No. 1 at 1). In the “Statement of

Claim,” plaintiff asserts that on October 27, 2020, at nine a.m., his “insides” felt like they were



                                                 3
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 4 of 9 PageID #: 17




“on fire,” that he could “hold nothing down,” and that he was defecating and vomiting blood.

(Docket No. 1 at 3). He further states that he had to sleep curled “in a ball,” and that he could

barely sleep. Finally, plaintiff alleges that “[m]edical does nothing at all for real.”

        As a result, plaintiff is seeking $150 trillion in damages, along with “10,000,000,000 [in]

stocks [in] oil, coal, lead, steel, zinc, gold, silver, platinum, [and] precious metals.”

                                              Discussion

        Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

naming Corizon and the Missouri Department of Corrections as defendants. Because plaintiff is

proceeding in forma pauperis, the Court has reviewed his complaint pursuant to 28 U.S.C. § 1915.

Pursuant to that review, and for the reasons discussed below, this action must be dismissed without

prejudice.

    A. Claim Against Corizon

        Corizon is a private company that is contracted to provide medical services to prison

inmates. Such a company, acting under color of state law, cannot be held liable on a respondeat

superior theory. See Smith v. Insley’s Inc., 499 F.3d 875, 880 (8th Cir. 2007). Rather, to support a

claim against an entity such as Corizon, the plaintiff “must show that there was a policy, custom,

or official action that inflicted an actionable injury.” Johnson v. Hamilton, 452 F.3d 967, 973 (8th

Cir. 2006). See also Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993) (stating

that a corporation acting under color of state law will only be held liable where “there is a policy,

custom or action by those who represent official policy that inflicts injury actionable under §

1983”); and Stearns v. Inmate Services Corp., 957 F.3d 902, 906 (8th Cir. 2020) (explaining that

the “proper test” for determining whether a corporation acting under color of state law is liable




                                                   4
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 5 of 9 PageID #: 18




under 42 U.S.C. § 1983 “is whether there is a policy, custom, or action by those who

represent…official policy that inflicts injury actionable under § 1983”).

       In this case, plaintiff is alleging a lack of medical care. Under the Eighth Amendment, the

government has an obligation to provide medical care to those whom it is punishing by

incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To demonstrate constitutionally

inadequate medical care, the inmate must show that a prison official’s conduct amounted to

deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997).

       In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). “A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the intentional

interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344, 1346 (8th

Cir. 1995). A showing of deliberate indifference requires more than a mere disagreement with

treatment decisions and is greater than gross negligence. Gibson v. Weber, 433 F.3d 642, 646 (8th

Cir. 2006).

       Here, plaintiff describes himself as defecating and vomiting blood, as having trouble

sleeping, and of being unable to “hold nothing down.” Even if the Court assumes that plaintiff has

described an objectively serious medical need, he has not presented facts showing that prison

officials or medical staff “actually knew of and disregarded that need.” That is, plaintiff does not

provide any facts establishing that prison officials or medical staff was aware of his condition.



                                                  5
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 6 of 9 PageID #: 19




Furthermore, he does not allege facts showing that medical treatment for this condition was denied

or delayed, or that anyone interfered with his treatment. Instead, plaintiff states simply that

“[m]edical does nothing at all for real.” This single, vague statement, by itself, is insufficient to

demonstrate deliberate indifference.

       Certainly, plaintiff has not established that Corizon itself is constitutionally liable. As

explained above, in order to support a claim against Corizon, plaintiff “must show that there was

a policy, custom, or official action that inflicted an actionable injury.” Plaintiff has not done this.

To the contrary, Corizon is not even specifically mentioned in the “Statement of Claim, much less

alleged to have injured plaintiff due to a policy, custom, or official action. Because plaintiff has

not alleged sufficient facts to sustain a claim against Corizon, the claim must be dismissed.

   B. Claim Against the Missouri Department of Corrections

       The Missouri Department of Corrections is a department of the State of Missouri. Thus,

the claim against it is treated as a claim against the state itself. The claim fails for two reasons.

First, the State of Missouri is not a “person” for purposes of 42 U.S.C. § 1983. Second, the State

of Missouri is protected by the doctrine of sovereign immunity.

               i.      State is Not a 42 U.S.C. § 1983 Person

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (asserting that a “State




                                                  6
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 7 of 9 PageID #: 20




is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(explaining that “a state is not a person for purposes of a claim for money damages under § 1983”).

       Here, as noted above, plaintiff has sued the Missouri Department of Corrections, a claim

which is treated as being made against the State of Missouri itself. However, a state is not a

“person” for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what plaintiff is

seeking. Because plaintiff is missing an essential element of a § 1983 action, the claim against the

Missouri Department of Corrections must be dismissed.

               ii.     Sovereign Immunity

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer sovereign immunity on an un-consenting state from lawsuits brought in

federal court by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S.

651, 662-63 (1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The

Eleventh Amendment protects States and their arms and instrumentalities from suit in federal

court”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh

Amendment bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing

Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment”). The Eleventh Amendment bars suit against a state or its agencies for

any kind of relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591,

594 (8th Cir. 2007) (stating that district court erred in allowing plaintiff to proceed against state

university for injunctive relief, and remanding matter to district court for dismissal).




                                                  7
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 8 of 9 PageID #: 21




       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable, because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe…that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The second

exception is also inapplicable, because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect,

and providing exceptions).

       Here, plaintiff has named the Missouri Department of Corrections as a defendant. As noted

above, however, the Eleventh Amendment bars suit against a state or its agencies for both

monetary and injunctive relief. Furthermore, no exceptions to sovereign immunity are present in

this case. Therefore, for this reason as well, plaintiff’s claim against the Missouri Department of

Corrections must be dismissed.

       Accordingly,



                                                8
  Case: 4:20-cv-01829-RWS Doc. #: 3 Filed: 02/23/21 Page: 9 of 9 PageID #: 22




       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $1.00

within twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 23rd day of February, 2021.




                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE




                                                  9
